FILED

FE'B 2 1 2014
UNITED STATES DISTRICT COURT C|ark. U.S. D|strlct & Blnkruptcy
FOR THE DISTRICT 0F COLUMBIA COUFfS forthe D|strlctof Co|umbla

)

RICHARD COLEMAN, )
)

Plaintiff, )

)

v. ) Civil Action N0. /’zl '° g 

)

STATE OF NEW HAMPSHIRE, et al., )
)

Defendants. )

)

MEMORANDUM OPINION

lt appears that the plaintiff was denied a position as an adjunct professor at the Great Bay
Community College. See generally Compl. at 6-8. lt further appears that he filed suit against
both the college and the State of New Hampshire, see ia'. at 8, seeking compensation for lost
benefits and wages, among other things, see z'd. at 9. Dissatisfied with the outcome of the suit,
the plaintiff now brings this action against the New Hampshire trial and appellate court judges
who presided over his case. See generally iol. at 9-32 (Counts One and Two). He also brings suit
against the Clerk of the Supreme Court of the United States and two deputy clerks for their
alleged refusal to accept his petition for a writ of certiorari. See generally ia'. at 32-39 (Count
Three). Finally, the plaintiff alleges that all the defendants conspired to deny him of rights
protected under the Fourteenth Amendment to the United States Constitution. Ia’. at 39-41
(Count Four). The plaintiff demands an "award . . . for injuries and damages in the amount of

SI,ZO0,000." Ia’. at 4l.

The Court will grant the plaintiffs application to proceed in forma pauperis and will

dismiss the complaint in its entirety. The judges enjoy absolute immunity from liability for

damages for acts committed within their judicial jurisdiction. See Mz`rales v. Waco, 502 U.S. 9
(1991); Forrester v. White, 484 U.S. 219 (1988); Bradley v. Fisher, 13 Wall. 335, 20 L.Ed. 646
(1872). The Clerk of the Supreme Court is the designated recipient of all documents filed with
the Supreme Court, and is authorized to reject any filing that does not comply with the applicable
rules and orders. See Sup. Ct. R. l. This Court has no authority to determine what action, if any,
must be taken by the Supreme Court and its administrative officers. See In re Marin, 956 F.2d
339, 340 (D.C. Cir.), cert deniea', 506 U.S. 844 (l992). Furthennore, the absolute judicial
immunity afforded to judges, see Sindram v. Suda, 986 F.Zd 1459, 1460 (D.C. Cir. 1993)
("Judges enjoy absolute judicial immunity from suits for money damages for all actions taken in
the judge’s judicial capacity, unless these actions are taken in the complete absence of all
jurisdiction."), extends to court clerks performing "tasks that are an integral part of the judicial

process." Ia'. at 1460-6l.

An Order consistent with this Memorandum Opinion is issued separately.

§ /(_.`.i,  Hu@ 

DATE: ~
2  / 0 /% United States District Judge